Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 8/9/21 and a further Examiners amendment approved 9/29/21 .

EXAMINER’S AMENDMENT
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was confirmed via telephone by Applicants attorney, Christopher Maier, on 9/29/21.

Please cancel claims 2, 8 and 14.	
Please amend claims 1, 3-4, 7 and 13, and 15-19 as shown below, 

1. (Currently Amended) A packet transmission method, applied to a virtual extensible local area network (VXLAN), wherein the VXLAN comprises a first virtual extensible local area network tunnel end point (VTEP), a second VTEP, and a network address translation (NAT) device, the first VTEP communicates with the second VTEP through the NAT device, the first VTEP is located in a public network, the second VTEP is located in a private network, the method comprising:
performing, by the first VTEP, VXLAN encapsulation on a first packet, to obtain a second , and the second packet comprises a source port number and a destination port `number, wherein the destination port number of the second packet is obtained based on at least one mapping relationship between a destination Internet Protocol (IP) address of the second packet and the destination port number, wherein the destination port number of the second packet is utilized for the VXLAN encapsulation, and the source port number of the second packet is a preset port number; and
sending, by the first VTEP, the second packet to the second VTEP through the NAT device,
wherein the destination port number of the second packet utilized for the VXLAN encapsulation is a port number of the second VTEP located in the private network, 
wherein the destination IP address of the second packet is an IP address of the second VTEP located in the private network, 
wherein the at least one mapping relationship includes a first mapping relationship, the destination port number of the second packet is obtained based on the destination IP address of the second packet and the first mapping relationship, and the first mapping relationship is used to indicate a mapping relationship between a source IP address and a source port number of at least one packet received by the first VTEP from the second VTEP through the NAT device,
the at least one mapping relationship is generated and periodically updated by using the at least one packet received by the first VTEP from the second VTEP through the NAT device.

3. (Currently Amended) The method according to claim 1, further comprising, before the performing, by the first VTEP, of the VXLAN encapsulation on the first packet:
receiving, by the first VTEP, a third packet sent by the second VTEP through the NAT device; and
,
wherein the at least one packet includes the third packet.

4. (Currently Amended) The method according to claim 1, further comprising, before the performing, by the first VTEP, of the VXLAN encapsulation on the first packet:
obtaining, by the first VTEP, the destination IP address of the second packet based on a destination MAC address of the first packet and a second mapping relationship, wherein the at least one mapping relationship includes the second mapping relationship, the second mapping relationship is used to indicate a mapping relationship between a VXLAN-decapsulated source MAC address and the source IP address of the at least one packet received by the first VTEP from the second VTEP through the NAT device.

7. (Currently Amended) A packet transmission method, applied to a virtual extensible local area network VXLAN, wherein the VXLAN comprises a first virtual extensible local area network tunnel end point VTEP, a second VTEP, and a network address translation NAT device, the first VTEP communicates with the second VTEP through the NAT device, the first VTEP is located in a public network, the second VTEP is located in a private network, and the method comprises:
receiving, by the second VTEP, a second packet sent by the first VTEP through the NAT device, wherein the second packet comprises a source port number and a destination port number, the source port number of the second packet is a preset port number, and the destination port number of the second packet is obtained by the first VTEP based on at least one mapping relationship between a destination Internet Protocol (IP) address of the second packet and the destination port number, wherein the destination port number of the second packet is utilized for the VXLAN decapsulation before the second packet is sent through the NAT device; and 
performing, by the second VTEP, VXLAN decapsulation on the second packet, to obtain a first packet,
wherein the destination port number of the second packet utilized for the VXLAN decapsulation is a port number of the second VTEP located in the private network, 
wherein the destination IP address of the second packet is an IP address of the second VTEP located in the private network, and
further comprising, before the receiving, by the second VTEP, of the second packet sent by the first VTEP through the NAT device:
sending, by the second VTEP, a third packet to the first VTEP through the NAT device, wherein both a source port number and a destination port number of the third packet are the preset port numbers, the third packet is used by the first VTEP to generate or update a first mapping relationship, and the first mapping relationship is used to indicate a mapping relationship between a source IP address and a source port number of at least one packet received by the first VTEP from the second VTEP through the NAT device,
wherein the at least one mapping relationship includes the first mapping relationship, 
wherein the at least one packet includes the third packet, and
wherein the at least one mapping relationship is generated and periodically updated by using the at least one packet received by the first VTEP from the second VTEP through the NAT device.

13. (Currently Amended) A packet transmission apparatus, applied to a virtual extensible 
a processor at least one mapping relationship between a destination Internet Protocol (IP) address of the second packet and the destination port number, wherein the destination port number is utilized for the VXLAN encapsulation, and the source port number of the second packet is a preset port number; and
a transceiver 
wherein the destination port number utilized for the VXLAN encapsulation is a port number of the second VTEP located in the private network, 
wherein the destination IP address of the second packet is an IP address of the second VTEP located in the private network, 
wherein the at least one mapping relationship includes a first mapping relationship, the destination port number of the second packet is obtained based on the destination IP address of the second packet and the first mapping relationship, and the first mapping relationship is used to indicate a mapping relationship between a source IP address and a source port number of at least one packet received by the transceiver ,
the at least one mapping relationship is generated and periodically updated by using the at least one packet received by the first VTEP from the second VTEP through the NAT device.  

15. (Currently Amended) The apparatus according to claim 13, wherein the transceiver 
before the processor 
the processor ,
wherein the at least one packet includes the third packet.

16. (Currently Amended) The apparatus according to claim 13, wherein the processor 
before performing VXLAN encapsulation on the first packet, obtain the destination IP address of the second packet based on a destination MAC address of the first packet and a second mapping relationship, wherein the at least one mapping relationship includes a second mapping relationship, the second mapping relationship is used to indicate a mapping relationship between a VXLAN-decapsulated source MAC address and the source IP address of the at least one packet received by the transceiver 

17. (Original) The apparatus according to claim 13, wherein the transceiver 
processor 
the processor 
when determining, through comparison, that the private network source IP address of the detection packet is different from a source IP address of the detection packet, determining, by the processor 
when determining, through comparison, that the private network source port number of the detection packet is different from a source port number of the detection packet, determining, by the processor 
calculating, by the processor 

18. (Original) The apparatus according to claim 13, wherein the transceiver 
before the processor 

19. (Original) The apparatus according to claim 13, wherein the transceiver 
receive a fourth packet sent by the second VTEP through the NAT device, wherein the fourth packet is used by the NAT device to generate or update a NAT entry of the NAT device.
 
Reason for Allowance
II.	Claims 1, 3-7, 9-13, and 15-20 are allowed.  Independent claims 1, 7, 13 and dependent claims 3-6, 9-12 and 15-20 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 7 and 13 as a whole. 
Since the closest prior art and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1 and similarly recited in independent claims 7 and 13, then 

III.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Subramaniyan, US PGPub. No.: 20160094365, para. 48.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

VI.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        September 29, 2021